DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The amendment filed 07/29/2022 has been entered.  Claim(s) 1 and 3-4 remain pending in the application.  Applicant’s amendments to the Claim(s) have overcome all 112b rejections and double patenting rejections previously set forth in the Non-Final Office Action mailed 04/29/2022.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1 and 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hanao et al. (JP 2012161820 A, machine translation referred to herein as English translation) herein Hanao, in view of Cugy et al. (US 2008/0035248 A1) herein Cugy.
Regarding claim 1: 
Hanao teaches a steel material [page 2, Hanao] comprising a composition that overlaps the instantly claimed composition, as shown below in Table 1.  The examiner notes that the overlap of the steel compositions of the instant application and Hanao is prima facie evidence of obviousness.  See MPEP 2144.05(I).  
Table 1

Instant claim 1, weight%
Hanao, mass% [page 3]
C
0.55-1.4
0.45-1.3 [page 4]
Mn
12-23
10-19 [page 4]
Cr
5 or less (excluding 0%)
2 or less, optional [page 5]
Cu
5 or less (excluding 0%)
2 or less, optional [page 5]
Al
0.5 or less (excluding 0%)
0.003-0.1 [page 4]
Si
1.0 or less (excluding 0%)
0.05-0.5 [page 4]
S
0.02 or less (including 0%)
0.02 or less [page 4]
P
0.04 or less (including 0%)
0.10 or less [page 4]
Fe and unavoidable impurities
Balance
Balance [page 3]


Hanao discloses the steel microstructure is an austenite single phase [page 2, Hanao] which the examiner submits one of ordinary skill in the art would interpret to mean there are no other phases and so the microstructure comprises 100% austenite by area absent a specific indication to the contrary.  Alternatively, Hanao does not expressly teach the steel includes 10% or less by area of carbides.  Cugy teaches preventing carbide precipitation by cooling an austenitic steel sheet with an overlapping steel composition [0022, Cugy] at a rate of 20°C/s or higher to a temperature of below 400°C after hot rolling because carbides deteriorate mechanical properties [0046, Cugy].  Therefore the examiner submits it would have been obvious to one of ordinary skill in the art to modify the rolling of Hanao with the cooling rate of Cugy in order to prevent carbide precipitation to prevent mechanical property deterioration.  The examiner notes that the instant application similarly teaches that steel should be cooled at a rate of 5°C/s or more to 600°C or less after hot rolling to prevent carbide precipitation [page 18 lines 21-25, instant spec].  
Hanao modified by Cugy does not specifically disclose a component segregation index however the examiner notes that the instant application details that segregation is controlled through the casting conditions of relational expressions 2-4 [page 16 lines 21-25, instant spec] and through a reheating temperature of TR or lower [page 17 lines 10-25, instant spec].  The examiner notes that Hanao modified by Cugy details a casting and reheating process that overlaps with the process of the instant application as shown below in Table 2.  The examiner submits that one of ordinary skill in the art would expect an overlapping component segregation index to naturally flow from the steel of Hanao modified by Cugy because Hanao modified by Cugy teaches a steel with a composition and casting and reheating process that overlaps with the composition and processing of the steel of the instant application.  See MPEP 2112 and 2145.  The examiner notes that using the highest values for C, Mn and P for the alloy of Hanao gives the lowest TR value defined by the instant application, in this case TR,lowest,Hanao=1453-165*1.3-4.5*19-414*0.1=1156.9°C which is greater than the slab reheating temperature of Hanao of 1100°C [page 16, Hanao] and so meets the instant limitation of slab heating at a temperature of TR or lower. 
Table 2

Instant application
Hanao
Casting speed
V (m/min)≥0.025[Tc-K]
K(°C)=1536-(69[C]+4.2[Mn]+39[P]
[page 16 lines 3-19, instant spec]
Vc (m/min)≥0.02(T-a)
a=1557-(53[C]+4.5[Mn]+45[P])
[page 9]
Casting temperature
K≤Tc≤K+60
K(°C)=1536-(69[C]+4.2[Mn]+39[P])
[page 16 lines 3-19, instant spec]
a≤T≤a+50
a=1557-(53[C]+4.5[Mn]+45[P])
[page 8]
Slab reheating
Heat at TR or less
TR=1453-165[C]-4.5[Mn]-414[P]
[page 17 lines 10-19, instant spec]
Reheat to 1100°C [page 16]


Regarding claim 3, Hanao modified by Cugy doesn’t specifically disclose a yield strength, uniform elongation, or impact toughness, however the examiner submits that one of ordinary skill in the art would recognize that the instantly claimed mechanical properties depend on the microstructure and composition of the steel and so the examiner submits that one of ordinary skill in the art would expect overlapping mechanical properties to naturally flow from the steel of Hanao modified by Cugy because Hanao modified by Cugy teaches a steel composition and microstructure that overlaps with the composition and microstructure of the steel of the instant application.  See MPEP 2112 and 2145.
Response to Arguments
Applicant’s amendments filed 07/29/2022 have overcome the double patenting rejections previously set forth in the Non-Final Office Action mailed 04/29/2022 and so the double patenting rejections have been withdrawn.
Applicant's arguments filed 07/29/2022 have been fully considered but they are not persuasive.
Applicant argues that Hanao “does not disclose the contents of Cr and Cu specifically” whereas the instant claims recite Cr and Cr exclude 0% and thus a person of skill in the art would not have had a reasonable expectation of arriving at the presently claimed alloy.  The examiner cannot concur.  “A reference may be relied upon for all that it would have reasonably suggested to one having ordinary skill the art, including nonpreferred embodiments.” See MPEP §2123 (I). Furthermore, “disclosed examples and preferred embodiments do not constitute a teaching away from a broader disclosure or nonpreferred embodiments".  See MPEP §2123 (II).  Although the steel of Hanao does not have to include Cu and Cr this does not teach away from Hanao having overlapping copper and chromium contents with the instant claims.
Applicant argues that Hanao and Cugy do not teach Relational Expression 5 which is required to be met in order to control segregation.  The examiner cannot concur.  As discussed above, Relational Expression 5 limits the maximum slab heating temperature which has a minimum value for Hanao of 1156.9°C which is greater than the slab reheating temperature of Hanao of 1100°C [page 16, Hanao] and so meets the instant limitation of slab heating at a temperature of TR or lower and thus meets Relational Expression 5.
Applicant argues that Hanao does not teach cooling the hot rolled steel to 600°C or less at 5°C/s or more which controls segregation.  The examiner cannot concur.  In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).  Although Hanao does not specify the hot rolling cooling rate, as discussed above it would have been obvious to one of ordinary skill in the art to cool at a rate of 20°C/s or higher to a temperature of below 400°C after hot rolling to prevent carbide formation because carbides deteriorate mechanical properties [0022, 0046, Cugy] which the examiner notes falls within the cooling rate range and cooling temperature range of the instant application and so would have the desired effect of controlling segregation.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAXWELL XAVIER DUFFY whose telephone number is (571)272-2189. The examiner can normally be reached M-F 0800-1600 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jonathan Johnson can be reached on 571-272-1177. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/MAXWELL XAVIER DUFFY/Examiner, Art Unit 1734                                                                                                                                                                                                        

/NICHOLAS A WANG/Primary Examiner, Art Unit 1734